Citation Nr: 1816623	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-07 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).    

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's disability picture more nearly approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

2.  The preponderance of the evidence is against a finding that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).  

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  Disabilities must be reviewed in relation to their history.  Where there is a question as to which of two evaluations apply, the Board assigns the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Accordingly, separate ratings may be assigned for separate periods of time based on the facts found, which is a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

PTSD is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130, DC 9411.  The rating criteria are as follows:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to the DSM.  See 38 C.F.R. § 4.125(a).

Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the AOJ certified the Veteran's appeal to the Board in October 2017, this claim is not governed by the DSM-IV. 

Nevertheless, under the DSM-IV, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

According to the DSM-IV, in relevant part, a GAF score between 31 and 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work).  

A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

While an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).  

Analysis

The Veteran has been found to be entitled to service connection for PTSD and is rated at 50 percent for PTSD.  In a December 2017 Appellant's Brief, the Veteran's representative asserted that the Veteran's disability picture more nearly approximates at least a 70 percent rating.  

However, the Board finds that the record contains very little mental health treatment or reports of persistent psychiatric complaints from the Veteran's treatment providers.  While the treatment records are mostly unremarkable for ongoing psychiatric complaints, VA afforded the Veteran VA psychiatric examinations to assess the severity of his symptomatology.  

At an October 2010 VA psychiatric examination, the Veteran reported he did not deal with the public well and retired from his job at a shipyard.  He described symptoms of irritability, social avoidance and phobia, hypervigilance, distrust of others, awakening in a state of alarm despite deep sleep, having a "short fuse" and "quick temper," and trouble getting along with his family.  He reported re-experiencing traumatic events, having trouble concentrating, and having less interest in significant activities.  The examiner noted that he had not received psychiatric treatment in the past year.

The Veteran also reported he did not have a history of violent behavior or suicide attempts.  He reported his current relationship with his wife was good although he was distant with his children.  Since leaving the service, he has worked at shipyards for 30 years.  He indicated that his relationship with the supervisor was poor, and his relationship with his co-workers was fair.  During this employment, he had the following problems at work: "Many times the people tried to fire me, for example, for having a back injury that I didn't let keep me from working."  The examiner noted that the Veteran retired early because he was feeling increasingly uncomfortable working around people and having to interact with them.  The Veteran's unemployment is due to the effect primarily of a mental condition because this is part of the anxiety that he developed as part of his PTSD.

His mental status examination was mostly normal although his affect and mood showed anxiety, he was suspicious towards some people, and he had mild memory impairment.  The examiner assessed the Veteran with PTSD and a GAF of 55.  The PTSD is identified as the anxiety and social phobia and sleep issue and the substance abuse in the past by the drinking.  The examiner indicated that the Veteran's psychiatric impairment more nearly approximated the criteria listed for a 30 percent disability rating.  Of note, the examiner commented that the Veteran's unemployment does have to do with his social isolation desires and needs and not wanting to deal with people but bottom line he wanted to retire.

Records from the Veteran's private treatment provider at GroupHealth from April 2014 show that while the Veteran reported having trouble with stress sometimes, he reported no recent problems with anxiety, nerves, worrying, memory, pain, fatigue, activities of daily living, or depression.  He reported only feeling anger rarely within the last twelve months.  He reported he always gets the social and emotional support he needs.  He reported some alcohol use. 

VA afforded the Veteran another psychiatric examination in August 2016, which contains many substantially similar findings to the first.  The examiner concluded that the Veteran's symptomatology more nearly approximated occupational and social impairment with reduced reliability and productivity.  The examiner found the Veteran had several symptoms contemplated by a 50 percent rating including difficulty in establishing and maintaining effective work and social relationships.  However, he had been married to his second wife for over 20 years.  The Veteran denied any use of psychiatric medications, any participation in counseling, or any suicide attempts or psychiatric hospitalizations.  He denied suicidal and homicidal ideations.  While the examiner indicated many of these symptoms were more likely the result of the Veteran's alcohol use than his PTSD, the examiner ultimately opined that attempting to separate the symptoms would involve resorting to speculation.  

Even after affording the Veteran the benefit of the doubt, the Board finds that the evidence cited above indicates that the Veteran's psychiatric disability picture more nearly approximates the criteria for a 50 percent disability rating.  Most of the symptoms identified in the VA examinations and treatment records are explicitly contemplated by a 50 percent or 30 percent rating, and there are no reports in the treatment records of persistent symptoms contemplated by a 70 percent or higher rating.  Neither the Veteran nor his representative have set forth an argument on appeal identifying a basis for finding that the Veteran's disability picture more nearly approximates a 70 percent rating with citation to supporting evidence.  

The Board considered that the August 2016 VA examiner indicated that the Veteran experienced some symptoms contemplated by a 70 percent rating including (1) difficulty in adapting to stressful circumstances (including work or a worklike setting) and (2) impaired impulse control, such as unprovoked irritability with periods of violence.  However, the Board finds the preponderance of the evidence is against a finding that these symptoms manifested with the frequency, duration, and severity contemplated by a 70 percent rating.  There are no treatment records or substantial lay statements supporting such a finding in the record.  Ultimately, the August 2016 VA examiner opined that the frequency, duration, and severity of the Veteran's symptoms more nearly approximated occupational and social impairment with reduced reliability and productivity, which is consistent with the current 50 percent rating. 

The Board notes that neither the VA examinations nor treatment records revealed significant deficiencies in the Veteran's judgment, thinking, or his ability to perform simple, unskilled work on his own.  The Board finds the Veteran's primary complaint is difficulty interacting with others, and the Veteran's current 50 percent rating contemplates both occupational and social impairment with both reduced reliability and productivity.  The Board finds that the frequency, duration, and severity of the Veteran's symptoms have not resulted in deficiencies in "most areas" as contemplated by a 70 percent rating.  For example, while the Veteran has difficulty establishing and maintaining effective relationships (as contemplated by a 50 percent rating), he reported maintaining several relationships with his family members, and he denied a history of violence.  In contrast, a 70 percent rating would contemplate an inability to maintain such relationships.  

To the extent that the Veteran may at times experience symptoms akin to one of the symptoms contemplated by a 70 percent or higher rating noted above, the Board finds that the evidence of record does not establish such symptoms occur with the frequency, severity, or duration contemplated by a rating in excess of 50 percent.  Accordingly, the Board finds that the Veteran's claim for entitlement to an initial disability rating in excess of 50 percent must be denied.  

Entitlement to a TDIU  

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

To date, the Veteran's only service-connected disability is PTSD, which is rated at 50 percent.  Therefore, the Veteran does not meet the schedular criteria for a TDIU, and the Board must consider whether extrashedular referral is warranted.  In this case, the Board finds referral is not warranted because the preponderance of the evidence is against a finding that the Veteran is not capable of obtaining and maintaining substantially gainful employment. 

The record shows that while the Veteran's highest educational attainment is the 10th grade, he attended an apprentice program for carpenters and has a history of performing some semi-skilled or skilled work at a shipyard.  See, e.g., October 2010 VA psychiatric examination.  Moreover, the Veteran reported performing other jobs including work driving, which can be performed in situations involving only occasional social interaction (e.g. truck driving).  See also Veteran's Certificate of Release or Discharge (showing he performed duties as a motor vehicle operator).  While the Veteran is no longer working, the record shows that the reason is optional retirement.  See October 2010 VA psychiatric examination.  Nevertheless, the Board considered whether the Veteran would be capable of obtaining and maintaining substantially gainful employment considering his current disability picture.  

Although the October 2010 VA examiner commented that the Veteran's unemployment does have to do with his social isolation desires and needs and not wanting to deal with people, the examiner added that the bottom line was that the Veteran wanted to retire.  With regard to whether he is socially precluded from employment due to his anxiety, the medical opinion evidence of record indicates that the Veteran has occasional rather than total social and occupational impairment.  He has no physical service-connected disabilities although his mental disability does cause some sleep disruption.  While the Board finds such symptoms may reduce the Veteran's ability to maintain concentration, persistence, or pace on skilled tasks, the Board finds no compelling evidence of work-preclusive mental limitations.  Specifically, there is no evidence that the Veteran would be incapable of performing unskilled or semi-skilled tasks in an environment with only occasional social interaction.  

In light of the above, the Board finds the Veteran's disability picture does not meet the criteria for a TDIU, and referral to the Director of Compensation Service for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD is denied.  

Entitlement to a TDIU is denied.  






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


